department of the treasury internal_revenue_service q washington d c tax_exempt_and_government_entities_division jan uniform issue list tt ep eart4 legend taxpayers a and b iras c iras d amount e amount f bank g bank h date date date dear page in which you request a waiver of this is in response to your letter dated the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represent that on date they received taxpayers a and b distributions from their individual_retirement_accounts c and d at bank g for amounts e and f taxpayers a and b assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a miscommunication with bank h which led to amounts e and f being placed into a non-ira account on date are still in the original joint taxpayers a and b further represent that amounts e and f non-ira account and that amounts e and f have not been used for any other purpose taxpayers a and b received notification from bank g that their month certificates of on date taxpayers a and deposit in iras c and d would mature on january b withdrew amounts e and f from iras c and d with bank g the following day on date taxpayers a and b deposited amounts e and f at bank h with the intention to open two ira accounts where they could earn a higher rate of return on their investments due to a miscommunication at bank h amounts e and f were used to instead of two rollover ira establish a joint non-ira account for taxpayers a and b income_tax accounts it was not until taxpayers a and b began to prepare their returns on date that they discovered bank h’s error which was after the 60-day rollover period had expired based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amounts e and f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- page i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information and documentation submitted by taxpayers a and b are consistent with their assertion that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was caused by a miscommunication with bank h which led to amounts e and f being placed into a joint non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts e and f from iras c and iras d taxpayers a and b are granted a period of days from the issuance of this ruling letter to contribute amounts e and f into rollover iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amounts e and f will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office lf you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours s employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
